Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The prior art of record does not appear to disclose a power-on reset circuit, comprising: a band-gap reference circuit, a current comparator, and a voltage comparison circuit, the band-gap reference circuit, the current comparator, and the voltage comparison circuit being powered by a voltage source; wherein a first output terminal of the band-gap reference circuit is connected to a control terminal of the current comparator, for inputting a first signal to the control terminal of the current comparator to control operation of the current comparator; a first current input terminal of the current comparator receives a first current signal, a second current input terminal of the current comparator receives a second current signal, and an output terminal of the current comparator is connected to a control terminal of the voltage comparison circuit for inputting a second signal to the control terminal of the voltage comparison circuit to control operation of the voltage comparison circuit; and a first input terminal of the voltage comparison circuit is connected to the first output terminal of the band-gap reference circuit, a second input terminal of the voltage comparison circuit receives a signal indicating a voltage value of the voltage source, and an output terminal of the voltage comparison circuit is used to output a power-on reset signal as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849